Citation Nr: 0604490	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  03-29 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty in the Navy from August 
1964 to October 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision by the RO in Hartford, 
Connecticut that determined that new and material evidence 
had not been received to reopen a claim for service 
connection for Parkinson's disease.  An RO hearing was 
requested and scheduled, but the veteran failed to report for 
such hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).

The veteran essentially contends that his Parkinson's disease 
was incurred in service as a result of herbicide exposure.  
His claim was previously denied by the RO in an unappealed 
July 1995 decision.

Governing regulation provides that a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2005).

Governing law provides that VA shall make reasonable efforts 
to obtain relevant records (including private records) that 
the claimant adequately identifies to VA and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002).

In his February 2002 claim, the veteran reported treatment 
for Parkinson's disease by Dr. Lerer from June 1994 to the 
present, and VA treatment for this condition at the Newington 
VA Medical Center (VAMC) from 1995 to 1997.  It does not 
appear that the RO has attempted to obtain these medical 
records as required by 38 U.S.C.A. § 5103A (West 2002).  See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).  The Board notes that some medical records were 
already on file at the time of the veteran's claim, 
specifically private medical records from Dr. Lerer dated 
from 1993 to 1994 and VA medical records dated from 1993 to 
1994.

Moreover, the veteran has reported that he is receiving 
disability benefits from the Social Security Administration 
(SSA).  These records are not on file and must be obtained.  
Id.; Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The veteran is advised that he may submit pertinent lay or 
medical evidence which tends to show that he was exposed to 
herbicides during his military service, and that his current 
Parkinson's disease is related to such exposure or is 
otherwise related to service.  He should submit evidence 
which is both new and material.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. §§ 3.156(a), 3.159(b) (2005).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for Parkinson's disease 
since separation from service.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.

In particular, the RO should attempt to 
obtain private medical records from Dr. 
Lerer dated from June 1994 to the 
present, and treatment records from the 
Newington VAMC dated from 1995 to 1997.

2.  The RO should attempt to obtain a 
copy of any SSA decision which awarded 
disability benefits to the veteran, as 
well as the evidence upon which the 
decision was predicated.

3.  The RO should then re-adjudicate the 
claim on appeal.  If the claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

